MEMORANDUM **
This is a petition for review of a Board of Immigration Appeals’ (“BIA”) order denying an application for cancellation of removal filed under 8 U.S.C. § 1229b(b).
Respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction is granted in part as to petitioner Maria Alcala Sanchez, agency no. 79-534-939. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
We deny the petition as to petitioner Brenda Alcala, agency no. 79-534-940, because the record demonstrates that this petitioner lacked a qualifying relative, and therefore, the BIA correctly concluded this petitioner was not eligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir. 2002).
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.